[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                 FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 09-11927
                                                           SEPTEMBER 10, 2009
                            Non-Argument Calendar
                                                            THOMAS K. KAHN
                          ________________________               CLERK

                    D. C. Docket No. 07-00017-CR-T-23EAJ

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                     versus

ALEXANDER JUAN-JUAREZ,

                                                        Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (September 10, 2009)

Before BIRCH, HULL and COX, Circuit Judges.

PER CURIAM:

      Alexander Juan-Juarez appeals his eighteen-month sentence, which was

imposed pursuant to 18 U.S.C. § 3583(e)(3) after the revocation of his supervised
release. Juan-Juarez argues that his eighteen-month sentence is both procedurally and

substantively unreasonable. We affirm.

      In 2007, Juan-Juarez was convicted of aiding and abetting the transportation of

illegal aliens, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii). He was sentenced to eleven

months’ imprisonment, followed by five years’ supervised release with the special

condition that, if deported, he would not re-enter the United States without the express

permission of the United States Department of Homeland Security. In November

2007, Juan-Juarez was released from prison and, on December 20, 2007, he was

deported to Mexico.

      On October 15, 2008, Juan-Juarez was arrested for having re-entered the United

States without permission and, in December 2008, he pleaded guilty to this offense

in the United States District Court for the Central District of California.         The

California district court sentenced Juan-Juarez to 30 months’ imprisonment, followed

by three years’ supervised release. On February 9, 2009, Juan-Juarez’s probation

officer filed in the Middle District of Florida a petition to revoke Juan-Juarez’s

supervised release, because (1) Juan-Juarez was arrested and charged with being an

illegal alien found in the United States following deportation; and (2) Juan-Juarez

failed to notify his probation officer within seventy-two hours of being arrested.

Pursuant to U.S.S.G. § 7B1.4(a), Juan-Juarez’s applicable guideline imprisonment



                                           2
range was four to ten months and under 18 U.S.C. § 3583(e), the statutory maximum

penalty was three years’ imprisonment.

      At the supervised release revocation hearing, Juan-Juarez admitted both

supervised release violations. (R.2-62 at 4.) The court noted that it had clearly

informed Juan-Juarez, during his July 2007 sentencing, that he could not re-enter the

United States without permission. (Id. at 8.) It noted that Juan-Juarez defied the

court’s order, as well as United States immigration laws, by promptly re-entering the

country. (Id. at 9.) The court noted that the federal district court in California had

sentenced Juan-Juarez to thirty months’ imprisonment, but determined that “the

violation here deserves a distinct penalty and is not subsumed by the penalty that was

assessed in California.” (Id. at 9-10.)

      The court adjudicated Juan-Juarez guilty of the supervised release violations

and sentenced him to eighteen months’ imprisonment to run consecutively to the

thirty-month sentence imposed by the district court in California. (R.2-62 at 11.) It

noted that it had considered the policies and guidelines of the United States

Sentencing Commission, as well as the advisory guideline range and the 18 U.S.C.

§ 3553(a) sentencing factors.       (Id. at 11-12.)   It explained that Juan-Juarez

“demonstrated an unaccountable resilience to an 11-month sentence given earlier and

an admonition not to enter the United States without [permission]” by promptly re-



                                          3
entering the country. (Id. at 12.) The court noted that Juan-Juarez’s prior offense was

not “mere presence,” but rather involved the “large-scale transportation of aliens

under grim circumstances.” (Id.) The court found that Juan-Juarez had gained no

respect for the law as a result of his prior sentence, appeared undeterred by that

sentence, and was willing to commit further crimes. (Id.) The court determined that

the sentence was “comfortably within the range of [a] reasonable sentence for

someone who offends so quickly and so defiantly and . . . without remorse.” (Id. at

13.) It noted that the sentence was above the high end of the applicable guideline

range, but stated that it chose to make an impression on Juan-Juarez at this stage in his

life. Juan-Juarez objected “as to [the] reasonableness” of the sentence. (Id. at 14.)

      Juan-Juarez first argues that the district court’s imposition of the eighteen-

month sentence was procedurally unreasonable. We disagree. Juan-Juarez’s sentence

was procedurally reasonable, because the district court accurately calculated the

advisory guideline range and treated the range as advisory, considered the § 3553(a)

sentencing factors, and explained its reasons for imposing the sentence. See United

States v. Scott, 426 F.3d 1324, 1329-30 (11th Cir. 2005). The court also adequately

explained its reasons for imposing an upward variance, noting that the variance was

warranted by Juan-Juarez’s prompt re-entry into the country in violation of

immigration laws and the court’s order, the failure of Juan-Juarez’s previous



                                            4
eleven-month sentence to deter him from committing further crimes, and the court’s

desire to make an impression on Juan-Juarez at this stage in his life. Accordingly, the

district court did not abuse its discretion and imposed a procedurally reasonable

sentence.

      Juan-Juarez next argues that his eighteen-month sentence is substantively

unreasonable. We disagree. The fact that Juan-Juarez violated the immigration laws

and the terms of his supervised release by re-entering the United States less than one

year after being deported indicates that his previous eleven-month sentence was an

insufficient deterrent and that a lengthier sentence was necessary to promote respect

for the law. Moreover, the court noted during the revocation proceeding that Juan-

Juarez’s previous conviction for aiding and abetting the transportation of illegal aliens

was a serious offense. Thus, although Juan-Juarez’s criminal history may not have

been lengthy, his prior offense was a serious one. Finally, the eighteen-month

sentence was well below the applicable statutory maximum three-year term of

imprisonment. See 18 U.S.C. § 3583(e)(3). In light of these facts, the eighteen-month

sentence the district court imposed was substantively reasonable. We affirm the

sentence.

      AFFIRMED.




                                            5
6